Citation Nr: 0627783	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a low 
back disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter.




ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from August 1945 to October 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which granted the veteran's request 
to reopen his previously denied claim for service connection 
for a low back disability, but disallowed the claim.

A hearing before the undersigned via video conference was 
held in June 2006.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1. An August 1995 rating decision denied service connection 
for a low back disability.  That decision was not appealed 
within a year of the notice of the decision.

2. Copies of service medical records submitted subsequent to 
the August 1995 rating decision relate to an unestablished 
fact necessary to substantiate the claim.

3. A low back disability was not exhibited during active 
service, and a preponderance of the evidence is against a 
finding that the current low back disorder is related to 
active military service or events therein.




CONCLUSIONS OF LAW

1. The August 1995 rating decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 20.302(a) 
(2005).

2. New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156 (2005).

3.  A low back disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated October 2002.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's October 2002 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish service connection, requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain private medical records and other relevant 
evidence on his behalf, and essentially made the veteran 
aware that he should submit any evidence he had that 
pertained to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

During the pendency of the veteran's appeal, the United 
States Court of Appeals for Veteran's Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id. at 9-10.  
A December 1999 notice letter, that responded to the 
veteran's request that VA reconsider its August 1995 rating 
decision (a request not timely pursued by the veteran) and 
the October 2002 VCAA letter advised the veteran what 
evidence is necessary to substantiate his underlying service 
connection claim and discussed the bases for the denial in 
the prior decision.  Thus, the December 1999 and October 2002 
letters comply with the Kent ruling.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records, post-service private 
medical records, and VA medical reports, which will be 
addressed as pertinent.  In addition, neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and in light of the ultimate denial of 
the service connection claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any unfair prejudice to the appellant under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not unfairly prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

New & Material Evidence

An August 1995 rating decision denied service connection for 
a low back disorder.  The veteran did not file a notice of 
disagreement within a year of that decision and it became 
final in August 1996.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.302(a) (2005).  In a rating 
decision dated February 2003, the RO reopened the veteran's 
service connection claim on the basis that copies of service 
medical records dated August 1946, submitted by the veteran 
in August 2002, constituted new and material evidence.  See 
38 C.F.R. § 3.156 (2005).  However, the RO ultimately 
disallowed the service connection claim for the reason that a 
permanent residual or chronic disability of the veteran's low 
back was not shown by the service medical records.

New and material evidence means evidence not previously 
submitted to agency decision makers, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  The evidence that is considered to 
determine whether new and material evidence has been 
submitted is that received by VA since the last final 
disallowance of the appellant's claim on any basis, i.e. more 
than a year following a decision of the AOJ.  38 U.S.C.A. § 
5108; 38 C.F.R. § 20.302(a); Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

Evidence received since the 1995 rating action includes 
service medical records dated August 1946 reflecting that the 
veteran's back was injured while in service in November 1945 
and March 1946, and that he was treated for back pain in 
March and August 1946.  These service medical records were 
not previously of record and are therefore new.  As the 
veteran's claim was previously denied in August 1995 on the 
basis that the service medical records were completely 
negative for diagnosis of, or treatment for, any back 
condition, and the August 1946 service medical records 
submitted by the veteran (and subsequently independently 
obtained by the RO) clearly reflect the diagnosis and 
treatment of low back strain while the veteran was in service 
in August 1946, the records are material.  Therefore, the 
Board finds it proper to reopen the veteran's claim of 
entitlement to service connection for a low back disorder.

Accordingly, the veteran's claim of service connection for a 
low back disorder is reopened, and the appeal is granted, to 
that extent only.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a).  Having reopened the appellant's 
claim for service connection for his current low back 
disorder, the case must now be considered based on a de novo 
review of the record, with consideration given to all the 
evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); Evans, supra.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be unfairly prejudiced by the Board proceeding 
to a decision on the merits.  In this case, the RO reopened 
the claim and considered it on its merits.  The statement of 
the case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally the veteran was given appropriate notice and 
assistance in gathering evidence regarding a de novo claim 
and has provided argument addressing his claim on the merits.  
Accordingly, the Board finds that the veteran would not be 
unfairly prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In 
order to establish service connection for a claimed disorder, 
the following must be present: (1) Medical evidence of a 
current disability; (2) Medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) Medical evidence of a connection 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Service connection will also be presumed for 
certain chronic diseases if manifest to a compensable degree 
within one year after discharge from service.  See 38 
U.S.C.A. § 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2005).  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence ... is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In the present case, the veteran currently has a low back 
strain and degenerative disc disease of the lower spine, as 
reflected by private medical records dated March 1997 through 
March 2002, and a VA examination report dated January 2004.  
The veteran contends that his low back disorder developed 
from back injuries he sustained in service.  

The veteran's service medical records include physical 
examination reports dated July 1945 and December 1945, which 
reflect that the veteran's spine was normal.  Although the 
August 1946 service medical records show that the veteran 
injured his back while playing basketball in November 1945 
(but did not seek treatment for that injury), and sustained a 
second injury in March 1946 while lifting a 20mm gun on board 
the U.S.S. Currituck (resulting in two weeks of heat lamp 
treatment), with several subsequent episodes of back pain at 
his next duty station at Naval Air Base Kobler, the records 
also reflect that the veteran had only slight tenderness over 
the lumbar spine, requiring treatment with Methul Salicylate 
rub and heat.  The initial diagnosis of arthritis was changed 
on August 31, 1946, although the service records do not 
reflect the specific change.  At separation from service, in 
October 1947, a physical examination noted that the veteran's 
spine was normal.  Although the veteran testified during the 
June 2006 hearing before the undersigned that he was seen by 
doctors for his back problem in 1947, after separation from 
service, he also stated that those doctors are deceased, and 
he was therefore unable to obtain copies of their treatment 
records.

An April 1954 VA pension examination report reflects that the 
veteran was injured in an automobile accident in August 1953, 
receiving, among other injuries, a severely broken left leg.  
The report states that the veteran's left leg was shortened 
two inches as a result of the injury.  The report also states 
that there were no abnormalities in the spine, no muscular 
spasm, and the veteran had full range of motion of the spine.

The January 2004 VA examination report reflects that the 
examiner reviewed the veteran's claims file, including 
relevant service medical records.  The examiner noted that 
the removal of a surgical rod from the veteran's left leg 
resulted in the shortening of the leg, which led to 
deterioration of the veteran's lumbar spine and caused the 
veteran's current low back disorder.  The VA examiner 
diagnosed the veteran with chronic low back strain secondary 
to short left leg with early degenerative disc disease, and 
opined that it is at least as likely as not that the 
veteran's low back disorder is not related to his in-service 
back injuries.

On review, the Board finds that there is an absence of 
competent evidence of record demonstrating that the veteran's 
current low back disorder is related to back injuries he 
sustained during service.  While the Board acknowledges the 
veteran's belief that his low back disorder is related to 
service, the veteran is not competent to render a medical 
opinion regarding the etiology of his disorder.  See 
Espiritu, 2 Vet. App. at 494 (lay persons not competent to 
offer medical opinions).  Furthermore, competent evidence 
weighs against service connection, e.g. the October 1947 
separation examination report and the April 1954 VA pension 
examination report both reflect that the veteran's spine was 
normal.  While the January 2004 VA examination report 
concluded that it was as likely as not that the current back 
disability was not related to inservice back problems 
(arguably making it as likely as not that they are related), 
the clear tenor of the report is that the back problems are 
unrelated to service.  The examiner indicated that x-rays of 
the spine in service revealed no pathology and pointed to the 
post service motor vehicle accident that resulted in 
shortening of the left leg as the cause in the deterioration 
of his spine.   There was no suggestion in that report that 
the back problems in service were other than acute or that 
current pathology was somehow related to service.  

Accordingly, the preponderance of the evidence weighs against 
the veteran's claim for service connection and the claim is 
denied.  Because the preponderance of the evidence weighs 
against entitlement to service connection, the benefit-of-
the-doubt doctrine is not applicable in this case.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1991).

ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a low back disorder, the appeal is granted to this extent 
only.

Service connection for a low back disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


